--------------------------------------------------------------------------------

Exhibit 10.1

VOTING AGREEMENT

            This Voting Agreement (this "Agreement"), dated as of February 7,
2012 between the undersigned shareholder ("Shareholder") of Bullion Monarch
Mining, Inc., a corporation incorporated under the laws of the State of Utah
(the "Company"), and Eurasian Minerals Inc., a corporation incorporated under
the laws of the Province of British Columbia ("Parent").

            WHEREAS, on or about the date of the execution of this Agreement,
the Company, Parent and EMX (Utah) Corp., a Utah corporation and wholly owned
subsidiary of Parent ("Merger Sub"), have entered, or will enter, into a Merger
Agreement (as the same may be amended from time to time, the "Merger
Agreement"), providing for, among other things, the merger (the "Merger") of
Merger Sub and the Company pursuant to the terms and conditions of the Merger
Agreement;

            WHEREAS, as a condition to its willingness to enter into the Merger
Agreement, Parent has required that Shareholder execute and deliver this
Agreement; and

            WHEREAS, in order to induce Parent to enter into the Merger
Agreement, Shareholder is willing to make certain representations, warranties,
covenants and agreements with respect to the shares of common stock, par value
$0.001 per share, of the Company ("Company Common Stock") beneficially owned by
Shareholder and set forth below Shareholder's signature on the signature page
hereto (the "Original Shares" and, together with any additional shares of
Company Common Stock pursuant to Section 6 hereof, the "Shares").

            NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

            For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement.

2. Representations of Shareholder.

            Shareholder represents and warrants to Parent that:

1

--------------------------------------------------------------------------------


(a)

(i) Shareholder owns beneficially (as such term is defined in Rule 13d-3 under
the Exchange Act) all of the Original Shares free and clear of all liens,
charges, pledges, security interests, encumbrances, claims or demands, and (ii)
except pursuant hereto, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character to which Shareholder is
a party relating to the pledge, disposition or voting of any of the Original
Shares and there are no voting trusts or voting agreements with respect to the
Original Shares.

      (b)

Shareholder does not beneficially own any shares of Company Common Stock other
than (i) the Original Shares and (ii) any options, warrants or other rights to
acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, "Options").

      (c)

Shareholder has full power, authority and legal capacity to enter into, execute
and deliver this Agreement and to perform fully Shareholder's obligations
hereunder (including the proxy described in Section 3(b) below)). This Agreement
has been duly and validly executed and delivered by Shareholder and constitutes
the legal, valid and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms.

      (d)

None of the execution and delivery of this Agreement by Shareholder, the
consummation by Shareholder of the transactions contemplated hereby or
compliance by Shareholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Shareholder or to Shareholder's property or assets.

      (e)

No consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Entity or other Person on the part of Shareholder is
required in connection with the valid execution and delivery of this Agreement.
No consent of Shareholder's spouse is necessary under any "community property"
or other laws in order for Shareholder to enter into and perform its obligations
under this Agreement.

      3.

Agreement to Vote Shares; Irrevocable Proxy.

      (a)

Shareholder agrees during the term of this Agreement to vote the Shares, and to
cause any holder of record of Shares to vote or execute a written consent or
consents if Shareholders of the Company are requested to vote their shares
through the execution of an action by written consent in lieu of any such annual
or special meeting of Shareholders of the Company: (i) in favor of the Merger
and the Merger Agreement, at every meeting (or in connection with any action by
written consent) of the shareholders of the Company at which such matters are
considered and at every adjournment or postponement thereof; (ii) against (1)
any Competing Transaction, (2) any action, proposal, transaction or agreement
which could reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or of Shareholder under this Agreement and (3) any
action, proposal, transaction or agreement that could reasonably be expected to
impede, interfere with, delay, discourage, adversely affect or inhibit the
timely consummation of the Merger or the fulfillment of Parent's, the Company's
or Merger Sub's conditions under the Merger Agreement or change in any manner
the voting rights of any class of shares of the Company (including any
amendments to the Articles of Incorporation of the Company or the bylaws of the
Company).

2

--------------------------------------------------------------------------------


(b)

Shareholder hereby appoints Parent and any designee of Parent, and each of them
individually, its proxies and attorneys-in-fact, with full power of substitution
and resubstitution, to vote or act by written consent during the term of this
Agreement with respect to the Shares in accordance with Section 3(a). This proxy
and power of attorney is given to secure the performance of the duties of
Shareholder under this Agreement. Shareholder shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy. This proxy and power of attorney granted by Shareholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies granted by Shareholder with respect to the
Shares. The power of attorney granted by Shareholder herein is a durable power
of attorney and shall survive the dissolution, bankruptcy, death or incapacity
of Shareholder. The proxy and power of attorney granted hereunder shall
terminate upon the termination of this Agreement.

      4.

No Voting Trusts or Other Arrangement.

            Shareholder agrees that Shareholder will not, and will not permit
any entity under Shareholder's control to, deposit any of the Shares in a voting
trust, grant any proxies with respect to the Shares or subject any of the Shares
to any arrangement with respect to the voting of the Shares other than
agreements entered into with Parent.

5.

Transfer and Encumbrance.

            Shareholder agrees that during the term of this Agreement,
Shareholder will not, directly or indirectly, transfer, sell, offer, exchange,
assign, pledge or otherwise dispose of or encumber ("Transfer") any of the
Shares or enter into any contract, option or other agreement with respect to, or
consent to, a Transfer of, any of the Shares or Shareholder's voting or economic
interest therein. Any attempted Transfer of Shares or any interest therein in
violation of this Section 5 shall be null and void. This Section 5 shall not
prohibit a Transfer of the Shares by Shareholder to any member of Shareholder's
immediate family, or to a trust for the benefit of Shareholder or any member of
Shareholder's immediate family, or upon the death of Shareholder; provided, that
a Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement.

3

--------------------------------------------------------------------------------

6.

Additional Shares.

            Shareholder agrees that all shares of Company Common Stock that
Shareholder purchases, acquires the right to vote or otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act, but
excluding shares of Company Common Stock underlying unexercised Options) of
after the execution of this Agreement shall be subject to the terms of this
Agreement and shall constitute Shares for all purposes of this Agreement.

7.

Waiver of Appraisal and Dissenters' Rights.

            Shareholder hereby waives, and agrees not to assert or perfect, any
rights of appraisal or rights to dissent from the Merger that Shareholder may
have by virtue of ownership of the Shares.

8.

Termination.

            This Agreement shall terminate upon the earliest to occur of (i) the
Effective Time and (ii) the date on which the Merger Agreement is terminated in
accordance with its terms. In addition, upon written notice to the Parent, the
Shareholder may terminate this Agreement if the board of directors of the
Company receives a Superior Offer and withdraws its recommendation to
shareholders regarding the Merger in accordance with Section 5.7 of the Merger
Agreement.

9.

No Agreement as Director or Officer.

            Shareholder makes no agreement or understanding in this Agreement in
Shareholder's capacity as a director or officer of the Company or any of its
subsidiaries (if Shareholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Shareholder in
stockholder's capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Shareholder from exercising Shareholder's fiduciary duties as an
officer or director to the Company or its stockholders.

4

--------------------------------------------------------------------------------


10.

Specific Performance.

            Each party hereto acknowledges that it will be impossible to measure
in money the damage to the other party if a party hereto fails to comply with
any of the obligations imposed by this Agreement, that every such obligation is
material and that, in the event of any such failure, the other party will not
have an adequate remedy at law or damages. Accordingly, each party hereto agrees
that injunctive relief or other equitable remedy, in addition to remedies at law
or damages, is the appropriate remedy for any such failure and will not oppose
the seeking of such relief on the basis that the other party has an adequate
remedy at law. Each party hereto agrees that it will not seek, and agrees to
waive any requirement for, the securing or posting of a bond in connection with
the other party's seeking or obtaining such equitable relief.

11.

Entire Agreement.

            This Agreement supersedes all prior agreements, written or oral,
between the parties hereto with respect to the subject matter hereof and
contains the entire agreement between the parties with respect to the subject
matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by both of the parties hereto. No waiver of any provisions hereof by
either party shall be deemed a waiver of any other provisions hereof by such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party.

12.

Notices.

            All notices, requests, claims, demands, and other communications
hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt), (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested), (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 12):

If to Parent:

Eurasian Minerals Inc.
6624 Willow Broom Trail
Littleton, Colorado 80125
Facsimile: 303-973-0715
Email: dave@emxmail.com

5

--------------------------------------------------------------------------------

Attention: David M. Cole, President & CEO

Copy to:

Blake, Cassels & Graydon LLP
2600 - 595 Burrard Street
Vancouver, British Columbia V7X 1L3
Facsimile: 604-631-3309
Email: andrew.mcleod@blakes.com
Attention: Andrew McLeod

If to Shareholder, to the address or facsimile number set forth for Shareholder
on the
signature page hereof.

Copy to:

[STOCKHOLDER'S COUNSEL'S NAME]
[ADDRESS]
Fax: [NUMBER]
Attention:

13.

Miscellaneous.

      (a)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Utah without giving effect to any choice or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Utah.

      (b)

Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the state courts located in Salt Lake County, Utah, or in the
event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the federal courts located in
Salt Lake County, Utah. Each of the parties hereto agrees that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 12 or in such other manner as may be permitted by
applicable Laws, will be valid and sufficient service thereof. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court or tribunal other than
the aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder (i) any claim that it is not personally subject to the jurisdiction of
the above named courts for any reason other than the failure to serve process in
accordance with this Section 13(b), (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by the applicable Law, any
claim that (x) the suit, action or proceeding in such court is brought in an
inconvenient forum, (y) the venue of such suit, action or proceeding is
improper, or (z) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

6

--------------------------------------------------------------------------------


  (c)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13(c).

        (d)

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

7

--------------------------------------------------------------------------------


  (e)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

        (f)

Each party hereto shall execute and deliver such additional documents as may be
necessary or desirable to effect the transactions contemplated by this
Agreement.

        (g)

All Section headings herein are for convenience of reference only and are not
part of this Agreement, and no construction or reference shall be derived
therefrom.

        (h)

The obligations of Shareholder set forth in this Agreement shall not be
effective or binding upon Shareholder until after such time as the Merger
Agreement is executed and delivered by the Company, Parent and Merger Sub, and
the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.

        (i)

Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto, except that Parent may assign, in its sole discretion, all or any of its
rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 13(i) shall be null and
void.

[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement as of the date first written above.

EURASIAN MINERALS INC.

 

By_____________________

Name:
Title:

[SHAREHOLDER]

By_____________________

Name:
Number of Shares of Company
Common Stock Beneficially
Owned as of the Date of this
Agreement:
[Number of Options Beneficially
Owned as of the Date of this
Agreement:]
Street Address:
City/State/Zip Code:
Fax:

9

--------------------------------------------------------------------------------